UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) – March 5, 2008 UPSNAP, INC. (Exact name of registrant as specified in its charter) Nevada 000-50560 20-0118967 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 134 Jackson Street, Suite 203, P.O. Box 2399, Davidson, North Carolina 28036 (Address of principal executive offices) (zip code) 704-895-4121 Registrant’s telephone number, including area code Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities
